Citation Nr: 0306127	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of status post partial 
lateral meniscectomy of the left knee.  

(The issues of entitlement to service connection for service 
connection for hysterectomy due to benign left ovarian cyst, 
gastroesophageal reflux disease with esophagitis, and left 
side neck pain are the subjects of a Manlincon remand.)

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1979 to December 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 decision by 
the RO which denied an increased (compensable) evaluation for 
the veteran's left knee disability.  The Board remanded the 
appeal to the RO for additional development in May 2001.  

By rating action in April 2002, the RO assigned an increased 
rating to 10 percent for the left knee disability, effective 
from November 29, 1999, the date of receipt of the veteran's 
claim for increased.  38 C.F.R. § 3.400(o) (2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.  

2.  The veteran's left knee disability is manifested by 
complaints of pain and crepitus, without instability or x-ray 
evidence of arthritis; more than mild actual limitation of 
motion or additional functional loss of use due to pain or 
during flare-ups have not been demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of status post partial lateral 
meniscectomy of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Part 4, including Diagnostic Codes 5010-5003, 
5257, 5260, 5261 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The veteran has undergone VA examination, and she has been 
notified of evidence required to substantiate her claim.  The 
Board concludes that discussions as contained in the February 
2000 rating decision, in the April 2000 statement of the 
case, the May 2001 Board remand, the October2000 and April 
2002 supplemental statements of the case, and VA letters to 
the veteran dated in July 2001 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran has submitted written arguments and was afforded 
an opportunity to testify at a personal hearing, which she 
declined.  The rating decisions, statement of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified her why this evidence 
was insufficient to award an evaluation in excess of 10 
percent.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help her claim, and notice of how her claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of this claim.  

Factual Background

By rating action in March 1994, service connection was 
established for status post partial lateral meniscectomy of 
the left knee and rated noncompensably disabling; effective 
from December 30, 1992, the date of receipt of the veteran's 
claim.  (The RO assigned a 100 percent evaluation for 
convalescence following surgery under § 4.30 from January 12, 
1993, and reinstated the noncompensable rating from March 1, 
1993).  The grant of service connection was based on 
treatment for chronic left knee pain in service with 
subsequent surgery for partial meniscectomy following 
discharge from service in January 1993.  The veteran was 
notified of this decision and did not appeal.  

In December 1999, the veteran's claim for an increased rating 
was received.  

When examined by VA in December 1999, the veteran reported 
that since her 1993 left knee surgery, she did well, but 
continued to have some pain in the knee which had become more 
bothersome lately.  Her knee gave out a couple of times 
during the past year.  The pain was sometimes sharp and 
lasted only a few minutes and at other times was dull like a 
toothache.  She was hampered in her ability to work-out in 
her exercise program, but the knee did not cause any 
impairment at work.  

On examination, the veteran's gait and station were normal.  
Range of motion was from 0 to 135 degrees, equal to the 
right, and painless.  There was no joint effusion, warmth, or 
erythema and no crepitus with motion.  There was slight 
tenderness just above the patella, and the ligaments were 
intact.  There was no evidence of pain with patellofemoral 
grinding and the patella tracked in the midline.  X-ray 
studies of the left knee showed a mild degree of lateral tilt 
and shift of the patella, but no other bone or joint 
abnormalities in the four views obtained.  The impression was 
status post arthroscopic surgery of the left knee, healed.  
The examiner commented that there were no objective 
abnormalities found on examination and that the disability 
would not impair knee function.  

A private medical report from A. S. Frankel, M.D., dated in 
August 2000, indicated that the veteran had intermittent pain 
in the left knee but no true locking or catching, and was not 
taking any medications other than aspirin when needed.  On 
examination, there was a mild amount of synovitis, effusion, 
and tenderness about the knee joint, but no instability.  
Stedman and McMurray tests were negative for meniscal 
pathology.  Lachman exam showed firm endpoint with no 
increase translation.  The examiner indicated that copies of 
x-ray studies provided by the veteran did not show any 
significant degenerative arthritis in the medial or lateral 
compartments on nonweight-bearing, but did show some mild 
degenerative arthritis in the lateral facet of the patella 
with just the slightest amount of lateral joint space 
narrowing.  The examiner recommended the veteran undergo an 
MRI.  

A private MRI study in August 2000 showed attenuation in ill-
defined increased signal intensity in the anterior horn of 
the lateral meniscus with mild surface irregularity along the 
under surface at the junction of the anterior horn and mid 
body which may relate to prior surgery, but a subtle meniscal 
tear could not be entirely excluded.  There was a small knee 
effusion and no evidence of an osteochondral loose body.  

In a letter dated in September 2000, from Dr. Frankel 
indicated that the veteran still had some mild tenderness in 
the left knee, less than before, with full range of motion in 
the knee joint.  He noted the findings from the MRI (reported 
above) and concluded that the major cause of the veteran's 
knee pain was patellofemoral arthritis.  He indicated that 
surgical intervention was not warranted and recommended she 
start taking glucosamine and chondroitin sulfate.  

When examined by VA in August 2001, the veteran complained of 
pain vaguely under the patella and shooting into different 
areas of the knee.  The pain was aggravated by activity, such 
as ascending and descending stairs or climbing ladders.  The 
veteran denied any time lost at work on account of her knee 
disability.  She uses knee pads when doing yard work and 
takes Tylenol for her pain.  She runs four days a week to 
stay in shape running for about 10 minutes and then walking 
for about 20 minutes.  Beyond that, her knee is bothersome.  
The examiner indicated that the claims file was reviewed.  

On examination, range of motion was from 0 to 130 degrees and 
painless, bilaterally.  There was no tenderness, warmth, 
discoloration, or joint effusion, and no instability.  
Patella tracking was in the midline and patellofemoral 
grinding did not cause pain.  There was no crepitus with 
extension against gravity or resistance, or with passive 
motion.  McMurray's test was negative in each direction.  
Thigh circumference on the left was 1/8th inch smaller than 
on the right.  X-ray studies compared to those taken in 
December 1999 showed no significant changes.  The impression 
included status post arthroscopic surgery with persistent 
pain in the left knee and patellofemoral pain syndrome of the 
left knee, mild.  The examiner indicated that the primary 
cause of the left knee pain was patellofemoral pain syndrome 
(chondromalacia of the patella), based on the description of 
symptoms.  The physical examination did not reveal any 
findings to indicate any significant degree of this condition 
and the MRI report did not describe any patello-femoral 
abnormalities.  He did not find anything on the clinical or 
diagnostic evaluations to attribute the veteran's complaints 
to any residuals of the arthroscopic surgery.  The left knee 
disability did not prevent the veteran from working, but did 
interfere with yard work and running activities.  Beyond 
that, the examiner indicated that he was not able to 
quantitate the degree of impairment due to the left knee 
disability.  During flare-ups, there would be further 
restriction of activity and pain would be expected to cause 
some increased weakened movement and increased fatigability.  
However, the examiner indicated that he was not able to 
quantify the degree of addition limitation.  Incoordination 
was not a feature of the veteran's current left knee 
disability.  

A VA X-ray study dated in August 2001 indicated that the 
lateral and medial compartments were relatively preserved.  
The medial and lateral patellofemoral joint was narrowed.  
The radiologist indicated that this "may" suggest 
degenerative joint disease at the medial and lateral 
patellofemoral joint.  

On VA examination in January 2002, the examiner indicated 
that he had reviewed the claims folder and the history in his 
August 2001 VA report with the veteran and she found the 
report was accurate and she had nothing to add or change.  
The claims folder was also reviewed.  The veteran reported 
that following the August 2001 examination , she had a flare-
up of pain which lasted for about two weeks.  Functionally, 
the only limitations she described were trouble walking up 
steps at times due to pain and limitation in running, 
previously described.  She did not think there was any 
difference in her functional activities or limitations during 
any exacerbations of pain.  

On examination, there was no warmth, discoloration, or joint 
effusion.  There was no instability or tenderness about the 
knee joint.  Motion in the knee was from 0 to 130 degrees and 
painless.  There was no pain with patellofemoral grinding or 
with patellar inhibition testing.  Patellar apprehension 
testing was negative.  There was slight crepitus with 
McMurray test, but no pain or catching.  The examiner 
indicated that he reviewed the claims file and included a 
detailed history of the veteran's symptoms and evaluations 
since service.  The impression included status post 
arthroscopic surgery of the left knee with persistent pain 
and patellofemoral pain syndrome of the left knee, mild.  The 
examiner commented that the current examination continued to 
show no significant objective abnormalities regarding the 
patellofemoral joint or other parts of the knee.  The left 
knee disability causes a mild degree of functional impairment 
with stairs and ladder climbing and with running, 
intermittently.  There was no increased loss of function due 
to pain during flare-ups and no evidence of weakened 
movement, excess fatigability or incoordination.  The 
examiner stated that he could not quantify what additional 
loss of motion could occur during times of flare-ups.  

In an April 2002 rating action, the veteran was awarded a 10 
percent rating for residuals, status post partial lateral 
meniscectomy of the left knee.  The basis of the award was 
the finding of patellofemoral joint arthritis.  The examiner 
found no evidence of limited or painful motion, and concluded 
that a separate evaluation would not be warranted on that 
basis.  

In February 2003, the veteran submitted additional medical 
records to the Board.  These consisted of duplicate copies of 
service medical records, a March 1995 VA medical record 
describing treatment unrelated to her knee disorder, and a 
medications list showing prescribed medications for 1995 to 
1999.  The purpose for prescribing the medications was not 
noted 

Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2002).  

Analysis

The schedular ratings do not provide for a specific code for 
chondromalacia.  By rating action of April 2002, the RO 
included traumatic arthritis as an aspect of the disability 
and assigned a 10 percent evaluation under Diagnostic Code 
(DC) 5299-5010 for traumatic arthritis.  

Traumatic arthritis is rated under DC 5003, the code for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2002).  
DC 5003 specifies that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:
    With X-ray evidence of involvement of 2 or more major 
joints      
     	or 2 or more minor joint groups, with occasional
     	incapacitating exacerbations				20 
percent.
    With X-ray evidence of involvement of 2 or more major 
joints      
     	or 2 or more minor joint groups 			
	10 percent.	
  Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  

The rating criteria for limitation of motion of the knee are 
as follows:  

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°.............................................................................    
30
  Flexion limited to 
30°.............................................................................    
20
  Flexion limited to 
45°.............................................................................    
10
  Flexion limited to 
60°.............................................................................     
0

5261  Leg, limitation of extension of:  
  Extension limited to 
45°..........................................................................    50
  Extension limited to 
30°..........................................................................    40
  Extension limited to 
20°..........................................................................    30
  Extension limited to 
15°..........................................................................    20
  Extension limited to 
10°..........................................................................    10
  Extension limited to 
5°............................................................................     0

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2002).  

In order to assign a 10 percent rating under the criteria for 
limitation of motion, flexion must be limited to 45 degrees 
or less, or extension limited to 10 degrees or more.  The 
clinical findings on all of the examinations conducted during 
the pendency of the appeal, including the private 
examinations showed flexion was limited to no less than 130 
degree with no limitation of extension of the left knee.  
Thus, actual limitation of motion in the knee was not 
sufficient to warrant even the assignment of noncompensable 
rating under DCs 5260 or 5261.  Moreover, the evidence does 
not demonstrate swelling, muscle spasm or painful motion.  

Another possible provision of the Rating Schedule under which 
the veteran may be evaluated include DC 5257 which provides 
as follows:

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

Ratings under this code require recurrent subluxation or 
lateral instability.  Here, all of the examinations conducted 
during the pendency of this appeal showed no instability or 
subluxation in the left knee.  In fact, the veteran has never 
been shown to have any instability in the knee.  Absent 
evidence of any impairment due to recurrent subluxation or 
lateral instability, a rating in excess of 10 percent based 
on instability is not warranted.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2002).  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2002).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2002).  

In this regard, the Board notes that while the veteran 
reported that she has chronic left knee pain, she continues 
to work full-time and has not lost any time at work because 
of her left knee disability.  She has essentially full range 
of motion in the left knee and is able to participate in 
exercise activities, such as running, several times a week.  
While the VA examiner indicated that the veteran may have 
some functional impairment due to pain or during flare-ups, 
he was not able to quantify any additional range of motion 
loss.  Furthermore, the veteran indicated that she did not 
think there was any difference in her functional activities 
or limitations during any exacerbations of pain.  While the 
veteran described her left knee pain during flare-ups as a 
10/10 at worst, and described her knee pain on other 
occasions as being similar to a tooth ache, objective 
evidence is inconsistent with her complaints.   At best, the 
Board can only concur with the finding of mild degenerative 
joint disease in the patellofemoral joint.  However, 
impairment beyond that contemplated by the 10 percent being 
assigned under 5010-5003 has not been demonstrated.  
Accordingly, a rating in excess of 10 percent is not 
warranted.  


ORDER

An increased evaluation for residuals of status post partial 
lateral meniscectomy of the left knee is denied.  


REMAND

The veteran submitted a timely notice of disagreement, 
received in January 2003, to a December 2002 rating action 
which denied service connection for hysterectomy due to 
benign left ovarian cyst, gastroesophageal reflux disease 
with esophagitis, and left side neck pain.  However, an SOC 
has not been promulgated for these issues.  The Court has 
held that when there has been an initial RO adjudication of a 
claim and a NOD has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
an SOC regarding the denied issue.  The RO's failure to issue 
such an SOC for the claims of service connection is a 
procedural defect requiring remand.  Godfrey v Brown, 7 Vet. 
App. 398, 408 (1995), Manlicon v. West, 12 Vet. App. 238 
(1999)..  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

The RO should, in accordance with 
applicable procedures, issue a Statement 
of the Case (SOC) on the issues of 
service connection for hysterectomy due 
to benign left ovarian cyst, 
gastroesophageal reflux disease with 
esophagitis, and left side neck pain.  
The veteran and her representative should 
be notified of the need to file a timely 
substantive appeal should she wish the 
Board to address these matters.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  

		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

